Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/534,652 filed on 8/7/2019 has been examined.
The following is the status of claims: 1-20 are currently pending for examination.



REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 8, and 16, the claimed features in
independent claim 1 (and similar independent claim 8 and claim 16):

“determining, by a coordinator node of a cluster of nodes over which a
columnar database has been sharded into a plurality of shards, 

that a first target node of the cluster is subscribed to a first shard of the plurality of shards 

and stores a metadata object for the first shard that is out-of-date;

determining, by the coordinator node, a first source node of the cluster that is subscribed to the first shard and that stores a metadata object for the first shard that is up-to-date; and

initiating, by the coordinator node, a parallel batch metadata transfer update process


in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

The closest prior art:

Jarvis et al., US Patent No. 10,133,761 B2, teaches improved methods to create and maintain a functional mirror of file system metadata for an active file system where the functional mirror may be implemented as a set of feature vectors in a feature space stored in a spatial database that allow a journal functionality for information received from the active file system and mirror creation and maintenance can operate in parallel where the functional mirror may be created primarily using a systematic, system-wide, multi-threaded crawler approach whose results are updated using an event-driven approach that accounts for changes that may obsolete information acquired during the crawler approach with transaction identifiers that may be stored and potentially obsolete information preserved to facilitate providing views and rewind features;
and 
Gold et al., US Patent No. 10,712,942, teaches an improved method for updates in a storage system is provided. The method includes writing identifiers, associated with data to be stored, to storage units of the storage system and writing trim records indicative of identifiers that are allowed to not exist in the storage system to the storage units. The method includes determining whether stored data corresponding to records of identifiers is valid based on the records of the identifiers and the trim records;



In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 8/7/2019, with particular attention to paragraphs 0045-0048; and the examiner also found figures 3B and 6A helpful in understanding how the method operates as well.


Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        3/9/2021